Exhibit 10.16

FIRST AMENDMENT TO
CREDIT AGREEMENT

THIS FIRST AMENDMENT to Credit Agreement (this “Amendment”) is entered into this
10th day of January 2018, by and between JPMORGAN CHASE BANK, N.A. (“Lender”),
and SCOTT’S LIQUID GOLD-INC., a Colorado corporation, and NEOTERIC COSMETICS,
INC., a Colorado corporation (each a “Borrower” and collectively, the
“Borrowers”).

RECITALS

A.Lender and Borrowers have entered into that certain Credit Agreement dated as
of June 30, 2016 (as the same may from time to time be amended, modified,
supplemented or restated, the “Credit Agreement”).

B.Lender has extended credit to Borrowers for the purposes permitted in the
Credit Agreement.

C.Borrowers have requested that Lender amend the Credit Agreement to (i) revise
the interest rate spreads and (ii) make certain other revisions to the Credit
Agreement as more fully set forth herein.

D.Lender has agreed to so amend certain provisions of the Credit Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Credit Agreement.

2.Amendments to Credit Agreement.

2.1The definitions of “Revolving Commitment CBFR Spread”, “Revolving Commitment
Eurodollar Spread” and “Term Loan CBFR Spread” and “Term Loan Eurodollar Spread”
in Section 1.01 of the Credit Agreement are hereby deleted in their entirety and
replaced with the following:

“Revolving Commitment CBFR Spread” means 0%.

“Revolving Commitment Eurodollar Spread” means 2.5%.

“Term Loan CBFR Spread” means 0%.

“Term Loan Eurodollar Spread” means 2.5%.

 

3.Limitation of Amendments.

3.1The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Lender may now have or may have in the future under or in
connection with any Loan Document.

 

1

 

 

--------------------------------------------------------------------------------

 

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.Representations and Warranties.  To induce Lender to enter into this
Amendment, each Borrower hereby represents and warrants to Lender, jointly and
severally, as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Credit Agreement, as amended by this
Amendment;

4.3The organizational documents of Borrower previously delivered to Lender
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Credit Agreement, as amended by this
Amendment, have been duly authorized;

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Credit Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Credit Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6.Effectiveness.  This Amendment shall be deemed effective upon the due
execution and delivery to Lender of this Amendment by each party hereto.

 

 

2

 

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BORROWERS:

 

 

SCOTT'S LIQUID GOLD-INC.,

a Colorado Corporation

 

 

By:

/s/ Mark Goldstein

Name:

Mark Goldstein

Title:

President and CEO

 

 

NEOTERIC COSMETICS, INC.,

a Colorado Corporation

 

 

By:

/s/ Mark Goldstein

Name:

Mark Goldstein

Title:

President and CEO

 

 

LENDER:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

By:

/s/ Karl Thomasma

Name:

Karl Thomasma

Title:

Vice President

 

Acknowledged and Agreed:

 

GUARANTORS:

 

 

COLORADO PRODUCT CONCEPTS, INC.,

a Colorado Corporation

 

 

By:

/s/ Mark Goldstein

Name:

Mark Goldstein

Title:

President and CEO

 

 

SLG CHEMICALS, INC.,

a Colorado Corporation

 

 

By:

/s/ Mark Goldstein

Name:

Mark Goldstein

Title:

President and CEO

 

 

SLG TOUCH-A-LITE, INC.,

 

 

By:

/s/ Mark Goldstein

Name:

Mark Goldstein

Title:

Vice President

 

 

3

 

 